 



Exhibit 10-Q-3

STOCK OPTION AGREEMENT UNDER

1998 LONG-TERM INCENTIVE PLAN —
1998 APPROVED UNITED KINGDOM RULES
(UK Nonqualified Option)

      This AGREEMENT made as of this                     day of
                    , by and between Ford Motor Company, a Delaware corporation
(the “Company”), and                     (the “Optionee”), WITNESSETH:

      WHEREAS, the Optionee is now employed by the Company, or one of its
subsidiaries, in a responsible capacity and the Company desires to provide an
incentive to the Optionee, to encourage the Optionee to remain in the employ of
the Company or of one or more of its subsidiaries and to increase the Optionee’s
interest in the Company’s long-term success; and as an inducement thereto the
Company has adopted the 1998 Long-Term Incentive Plan (the “Plan”) and the 1998
Long-Term Incentive Plan — 1998 Approved United Kingdom Rules (the “United
Kingdom Rules”), to be administered by the Compensation Committee (the
“Committee”), and has determined to grant to the Optionee the option herein
provided for;

      NOW, THEREFORE, IT IS AGREED BETWEEN THE PARTIES as follows:

      Subject to the terms and conditions set forth herein, in the Plan, in the
“Terms and Conditions of Stock Option Agreement” attached hereto (the “Terms and
Conditions”) and in any rules and regulations established by the Committee
pursuant to the Plan or the United Kingdom Rules (all of which are incorporated
by reference into this Agreement as though set forth in full herein), the
Company hereby grants to the Optionee the right and option to purchase from the
Company up to, but not exceeding in the aggregate, shares of the Company’s
Common Stock of the par value of $0.01 per share (“Stock”), at a price of
$           per share (the “Option”).

      The Optionee agrees to remain in the employ of the Company or of one or
more of its subsidiaries for a period ending on the later of (a) the date one
year from the date of this Agreement or (b) one year from the latest date to
which the Optionee is obligated to remain in such employ under any option
granted to the Optionee under the Plan or any Stock Option Plan of the Company
or under any amendment to any such option; provided, however, that, if the
second or third paragraph of Article 2 of the Terms and Conditions shall apply
to the Optionee, such period shall be limited to six months from the date of
this Agreement; and provided, further, that nothing contained herein or in the
Terms and Conditions shall restrict the right of the Company or any of its
subsidiaries to terminate the employment of the Optionee at any time, with or
without cause. The term “Company” as used in this Agreement and in the Terms and
Conditions with reference to employment shall include subsidiaries of the
Company. The term “subsidiary” as used in this paragraph shall mean (i) any
corporation a majority of the voting stock of which is owned directly or
indirectly by the Company or (ii) any limited liability company a majority of
the membership interest of which is owned directly or indirectly by the Company.

      The Option is intended to be a nonqualified option.

      The grant of the Option to the Optionee is completely discretionary and
does not create any rights to receive future stock option grants. The Company
may amend, modify or terminate the Plan at any time, subject to limitations set
forth in the Plan and the United Kingdom Rules.

      IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

        AUTHENTICATED
as of the above date


By 


--------------------------------------------------------------------------------

Optionee
Optionee ID:   FORD MOTOR COMPANY


By 
--------------------------------------------
Manager, Compensation Programs

--------------------------------------------------------------------------------

   



--------------------------------------------------------------------------------



 



Terms and Conditions of Stock Option Agreement (U.K. Nonqualified Option)

1998 Long-Term Incentive Plan



 1.  The Option may not be exercised prior to the date one year from the date of
the Stock Option Agreement of which these terms and conditions are a part (the
“Agreement”). Thereafter, the Option may be exercised in installments as
follows:



  (a) Beginning on the date one year from the date of the Agreement, the Option
may be exercised to the extent of 33% of the shares originally covered thereby;
    (b) Beginning on the date two years from the date of the Agreement, the
Option may be exercised to the extent of an additional 33% of the shares
originally covered thereby;     (c) Beginning on the date three years from the
date of the Agreement, the Option may be exercised to the extent of an
additional 34% of the shares originally covered thereby;     (d) To the extent
not exercised installments shall be cumulative and may be exercised in whole or
in part; and



all subject to the Agreement and these terms and conditions and any rules and
regulations established by the Committee pursuant to the Plan or the United
Kingdom Rules.   Notwithstanding the foregoing, if your stock option grant
included an incentive stock option (ISO), the ISO portion of the grant would be
maximized within permissible regulatory limits. This could result in a different
number of options vesting on the first three anniversary dates of the grant
under the nonqualified option (NQO) and/or the ISO portion of the grant than the
number indicated by the schedule above. In any event, the total number of NQOs
and ISOs in the grant, will, as a hole, vest according to the schedule above.
Your account statement (available online through a Salomon Smith Barney phone
representative and mailed to you annually) will reflect the specific number of
ISOs and NQOs vesting on the specific dates.



 2.  Except as provided in the three paragraphs next following, if, prior to the
date one year from the date of the Agreement, the Optionee’s employment with the
Company shall be terminated by the Company, with or without cause, or by the
act, death, incapacity or retirement of the Optionee, the Optionee’s right to
exercise the Option shall terminate on the date of such termination of
employment and all rights hereunder and under the Agreement shall cease.



Notwithstanding the provisions of the next preceding paragraph, if the
Optionee’s employment with the Company shall be terminated by reason of
retirement, release because of disability or death, and the Optionee had
remained in the employ of the Company for at least six months following the date
of the Agreement, and subject to the provisions of Article 3 hereof, all the
Optionee’s rights hereunder and under the Agreement shall continue in effect or
continue to accrue until the date ten years after the date of the Agreement,
subject, in the event of the Optionee’s death during such ten year period, to
the provisions of the seventh paragraph of this Article and subject to any other
limitation contained herein or in the Agreement on the exercise of the Option in
effect at the date of exercise.   Notwithstanding the provisions of the first
paragraph of this Article, if the Optionee’s employment with the Company shall
be terminated under mutually satisfactory conditions, and the Optionee had
remained in the employ of the Company for at least six months following the date
of the Agreement, and subject to the provisions of Article 3 hereof, all the
Optionee’s rights hereunder and under the Agreement shall continue in effect or
continue to accrue until the date three months after the date of such
termination (but not later than the date ten years from the date of the
Agreement), subject, in the event of the Optionee’s death during such three
month period, to the provisions of the seventh paragraph of this Article and
subject to any other limitation contained herein or in the Agreement on the
exercise of the Option in effect at the date of exercise.



--------------------------------------------------------------------------------



 





Notwithstanding anything to the contrary set forth herein or in the Agreement,
if the Optionee’s employment with the Company shall be terminated at any time by
reason of a sale or other disposition (including, without limitation, a transfer
to a “Joint Venture” (as hereinafter defined)) of the division, operation or
subsidiary in which the Optionee was employed or to which the Optionee was
assigned, all the Optionee’s rights under the Option shall become immediately
exercisable and continue in effect until the date five years after the date of
such termination (but not later than the date ten years from the date of grant
of the Option), provided the Optionee shall satisfy both of the following
conditions:



  (a) the Optionee, at the date of such termination, had remained in the employ
of the Company for at least three months following the grant of the Option, and
    (b) the Optionee continues to be or becomes employed in such division,
operation or subsidiary following such sale or other disposition and remains in
such employ until the date of exercise of the Option (unless the Committee, or
any committee appointed by it for the purpose, shall waive this condition (b)).



Upon termination of the Optionee’s employment with such (former) division,
operation or subsidiary following such sale or other disposition, any then
existing right of the Optionee to exercise the Option shall be subject to the
following limitations: (i) if the Optionee’s employment is terminated by reason
of disability, death or retirement with the approval of his or her employer, the
Optionee’s rights shall continue as provided in the preceding sentence with the
same effect as if his or her employment had not terminated; (ii) if the
Optionee’s employment is terminated by reason of discharge or voluntary quit,
the Optionee’s rights shall terminate on the date of such termination of
employment and all rights under the Option shall cease; and (iii) if the
Optionee’s employment is terminated for any reason other than a reason set forth
in the preceding clauses (i) and (ii), the Optionee shall have the right, within
three months after such termination, to exercise the Option to the extent that
it or any installment thereof shall have accrued at the date of such termination
and shall not have been exercised, subject in the case of any such termination
to the provisions of Article 3 hereof and any other limitation on the exercise
of the Option in effect at the date of exercise. For purposes of this paragraph,
the term “Joint Venture” shall mean any joint venture corporation or
partnership, or comparable entity, in which the Company has a substantial equity
interest.   If, on or after the date one year from the date of the Agreement,
the Optionee’s employment with the Company shall be terminated for any reason
except retirement, release because of disability, death, release because of a
sale or other disposition of the division, operation or subsidiary in which the
Optionee was employed or to which the Optionee was assigned, release under
mutually satisfactory conditions, discharge, release in the best interest of the
Company or voluntary quit, the Optionee shall have the right, within three
months after such termination, to exercise the Option to the extent that it or
any installment thereof shall have accrued at the date of such termination of
employment and shall not have been exercised, subject to the provisions of
Article 3 hereof and any other limitation contained herein or in the Agreement
on the exercise of the Option in effect at the date of exercise.   If the
Optionee’s employment with the Company shall be terminated at any time by reason
of discharge, release in the best interest of the Company or voluntary quit, the
Optionee’s right to exercise the Option shall terminate on the date of such
termination of employment and all rights hereunder and under the Agreement shall
cease.   If the Optionee shall die within the applicable period specified in the
second, third, fourth or fifth paragraph of this Article, the beneficiary
designated pursuant to Article 6 hereof or, if no such designation is in effect,
the executor or administrator of the estate of the decedent or the person or
persons to whom the Option shall have been validly transferred by the executor
or the administrator pursuant to will or the laws of descent and distribution
shall have the right, within the same period of time as the period during which
the Optionee would have been entitled to



--------------------------------------------------------------------------------



 



exercise the Option if the Optionee had not died, to exercise the Option (except
that, if the fifth paragraph of this Article shall apply to the Optionee, the
Option may be exercised only to the extent that it or any installment thereof
shall have accrued at the date of death and shall not have been exercised, and
except that the period of time within which the Option shall be exercisable
following the date of the Optionee’s death shall not be more than one year or
less than one year (unless the Option by its terms expires earlier)), subject to
the provision that the Option shall not be exercised under any circumstances
beyond ten years from the date of the Agreement and to any other limitation on
the exercise of the Option in effect at the date of exercise.   Notwithstanding
anything to the contrary set forth in the Agreement or in these terms and
conditions, the Option shall not be exercised on or after the date ten years
from the date of the Agreement.



 3.  Anything contained herein or in the Agreement to the contrary
notwithstanding, the right of the Optionee to exercise the Option following
termination of the Optionee’s employment with the Company shall remain effective
only if, during the entire period from the date of the Optionee’s termination to
the date of such exercise, the Optionee shall have earned out such right by (i)
making himself or herself available, upon request, at reasonable times and upon
a reasonable basis, to consult with, supply information to and otherwise
cooperate with the Company or any subsidiary thereof with respect to any matter
that shall have been handled by him or her or under his or her supervision while
he or she was in the employ of the Company or of any subsidiary thereof, and
(ii) refraining from engaging in any activity that is directly or indirectly in
competition with any activity of the Company or any subsidiary thereof.



In the event of the Optionee’s nonfulfillment of the condition set forth in the
immediately preceding paragraph, the Optionee’s right to exercise the Option
shall cease; provided, however, that the nonfulfillment of such condition may at
any time (whether before, at the time of or subsequent to termination of his or
her employment) be waived in the following manner:



  (1) if the Optionee at any time shall have been subject to the reporting
requirements of Section 16(a) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) or the liability provisions of Section 16(b) of the
Exchange Act (any such Optionee being hereinafter called a “Section 16 Person”),
such waiver may be granted by the Committee upon its determination that in its
sole judgment there shall not have been and will not be any substantial adverse
effect upon the Company or any subsidiary thereof by reason of the
nonfulfillment of such condition; and     (2) if the Optionee shall not at any
time have been a Section 16 Person, such waiver may be granted by the Committee
(or any committee appointed by it for the purpose) upon its determination that
in its sole judgment there shall not have been and will not be any such
substantial adverse effect.



Anything contained herein or in the Agreement to the contrary notwithstanding,
the right of the Optionee to exercise the Option following termination of the
Optionee’s employment with the Company shall cease on and as of the date on
which it has been determined by the Committee that the Optionee at any time
(whether before or subsequent to termination of the Optionee’s employment) acted
in a manner inimical to the best interests of the Company. Conduct which
constitutes engaging in an activity that is directly or indirectly in
competition with any activity of the Company or any subsidiary thereof shall be
governed by the four immediately preceding paragraphs of this Article and shall
not be subject to any determination under this paragraph.



 4.  Payment for any shares of Stock purchased upon exercise of the Option shall
be made in full at the time of exercise. Such payment must be made in cash.



--------------------------------------------------------------------------------



 





The Optionee, from time to time during the period when the Option may by its
terms be exercised, may exercise the Option in whole or in part by delivering to
the Company: (i) a written notice signed by the Optionee stating the number of
shares that the Optionee has elected to purchase at that time from the Company,
and (ii) a check in an amount equal to the purchase price of the shares then to
be purchased. The Committee, if it shall deem it necessary or desirable for any
reason connected with any law or regulation of any governmental authority
relating to the regulation of securities, may require the Optionee to execute
and file with it such evidence as it may deem necessary that the Optionee is
acquiring any shares of Stock for investment and not with a view to their
distribution.   As soon as practicable after receipt by the Company of such
notice and check (if the Option is exercised in whole or in part) and such
evidence of intent to acquire for investment as may be required by the
Committee, the Company shall issue the appropriate number of shares in the name
of the Optionee and deliver the certificate therefor to the Optionee. The number
of shares shall be adjusted appropriately, or other appropriate arrangements
shall be made, for any taxes required to be withheld by United Kingdom or United
States federal, state or local law.



 5.  As a condition of the granting of the Option, the Optionee and the
Optionee’s successors and assigns agree that any dispute or disagreement which
shall arise under or as a result of the Agreement or these terms and conditions
shall be determined by the Committee in its sole discretion and judgment and
that any such determination and any interpretation by the Committee of the
Agreement or of these terms and conditions shall be final and shall be binding
and conclusive for all purposes.    6.  The option is not transferable by the
Optionee and, during the Optionee’s lifetime, the Option is exercisable only by
the Optionee or the Optionee’s legal representative.    7.  The Optionee, or the
Optionee’s legal representative shall have no rights as a stockholder with
respect to any share covered by the Option until such person shall have become
the holder of record of such share, and, except as provided in Article 9 hereof,
no adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash or securities or other property) or distributions or other rights in
respect of such share for which the record date is prior to the date upon which
such person shall become the holder of record thereof.    8.  The existence of
the Option shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of bonds,
debentures, preferred or prior preference stocks ahead of or affecting the Stock
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceedings whether of a similar character or otherwise.    9. 
The shares covered by the Option are shares of Stock as presently constituted,
but if, and whenever, prior to the delivery by the Company of all of the shares
of Stock deliverable upon exercise of the Option, the Company shall effect the
payment of a stock dividend on Stock payable in shares of Stock, a subdivision
or combination of the shares of Stock, or a reclassification of Stock, the
number and price of shares remaining under the Option shall be appropriately
adjusted, provided that the adjustment is permitted by paragraph 29, Schedule 9
t the Income and Corporation Taxes Act 1988 and also provided that the
adjustment will not be effective until and unless it is approved by the Board of
the Inland Revenue.. Such adjustment shall be made by the Committee, whose
determination as to what adjustment shall be made, and the extent thereof, shall
be final and shall be binding and conclusive for all purposes. Any such
adjustment may provide for the elimination of any fractional share which might
otherwise become subject to the Option.



--------------------------------------------------------------------------------



 





10.  Except as hereinbefore expressly provided, (a) the issue by the Company of
shares of Stock of any class, or securities convertible into shares of Stock of
any class, for cash or property or for labor or services, either upon direct
sale or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, or (b) the payment of a stock dividend on any other class
of the Company’s stock, or (c) any subdivision or combination of the shares of
any other class of the Company’s stock, or (d) any reclassification of any other
class of the Company’s stock, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares of Stock
subject to the Option.   11.  Subject to Rule 6 of the United Kingdom Rules,
after any merger of one or more corporations into the Company, or after any
consolidation of the Company and one or more corporations in which the Company
shall be the surviving corporation, the Optionee shall, at no additional cost,
be entitled upon any exercise of the Option, to receive (subject to any required
action by stockholders), in lieu of the number of shares as to which the Option
shall then be so exercised, the number and class of shares of Stock or other
securities to which the Optionee would have been entitled pursuant to the terms
of the agreement of merger or consolidation if at the time of such merger or
consolidation the Optionee had been a holder of record of a number of shares of
Stock equal to the number of shares as to which such Option shall then be so
exercised. Comparable rights shall accrue to the Optionee in the event of
successive mergers or consolidations of the character described above. Anything
contained herein or in the Agreement to the contrary notwithstanding, upon the
dissolution or liquidation of the Company, or upon any merger or consolidation
in which the Company is not the surviving corporation, the Option shall
terminate; but if a period of one year from the date of the Agreement shall have
expired, the Optionee shall have the right, immediately prior to such
dissolution, liquidation, merger or consolidation, to exercise the Option in
whole or in part to the extent it shall not have been exercised, without regard
to the installment provisions of Article 1 hereof but subject to any other
limitation contained herein or in the Agreement on the exercise of the Option in
effect on the date of exercise. In the event of any other event affecting Stock,
an appropriate adjustment shall be made in the number and price of shares
remaining under, and other terms and provisions of, the Option. The foregoing
adjustments and the manner of application of the foregoing provisions shall be
determined by the Committee in its sole discretion, and such determination shall
be final and shall be binding and conclusive for all purposes. Any such
adjustment may provide for the elimination of any fractional share which might
otherwise become subject to the Option.   12.  Optionee acknowledges and agrees
that, in order for the Company to perform its requirements under the Plan, the
Company may process, for an indefinite period of time, personal data about
Optionee. Such data includes, but is not limited to, the information provided in
the Option grant materials and any changes thereto, and other appropriate
personal data about Optionee, including information about Optionee’s
participation in the Plan and options exercised under the Plan from time to
time. Optionee also hereby gives for an indefinite period of time Optionee’s
explicit consent to the Company to collect, use, store and transfer any such
personal data for use in the United States of America or any other required
location. The legal persons for whom the personal data is intended include Ford
and any of its subsidiaries, the outside plan administrator as selected by the
Company from time to time and an other person that the Company may deem
appropriate in its administration of the Plan. Optionee has been informed of
Optionee’s right to access and correct Optionee’s personal data by contacting
Optionee’s local Human Resources Representative. Optionee has been informed of
Optionee’s right to withdraw at any time Optionee’s consent to the processing of
personal data. Optionee has been informed that the provision of personal data is
voluntary. Optionee understands that the transfer of the information outlined
here is important to the administration of the Plan. Optionee’s consent is given
freely and is valid as long as it is needed for administration of the Plan or to
comply with applicable legal requirements. Optionee’s failure to consent



--------------------------------------------------------------------------------



 



to the Company’s collection, use, storage and transfer of such personal data may
limit Optionee’s right to participate in the Plan. For purposes of this
paragraph, the term “Company” shall be deemed to include Ford Motor Company,
Optionee’s employer, and any other affiliate of Ford Motor Company involved in
the administration of the Plan.   13.  Optionee acknowledges that the Company is
entitled to terminate the Plan unilaterally, and Optionee hereby waives any
right to receive Plan benefits in the event that the Plan is terminated or
Optionee’s right to exercise the Option otherwise terminates under the terms of
the Agreement. Optionee further acknowledges that the Company’s grant of the
option to Optionee is not an element of the Optionee’s compensation and that the
option is awarded in the Company’s discretion. Optionee further acknowledges
that receipt of the Option does not entitle Optionee to any further grants of an
Option in the future, and that the Company does not guarantee that benefits
under the Plan will have a particular value or be granted to Optionee in the
future.   14.  Notwithstanding any of the other provisions of the Agreement or
these terms and conditions, the Optionee agrees not to exercise the Option, and
that the Company will not be obligated to issue any shares pursuant to the
Agreement, if the exercise of the Option or the issuance of such shares would
constitute a violation by the Optionee or by the Company of any provisions of
any law or regulation of any governmental authority. Any determination of the
Committee in this connection shall be final and shall be binding and conclusive
for all purposes. The Company shall in no event be obligated to take any
affirmative action in order to cause the exercise of the Option or the issuance
of shares pursuant thereto to comply with any law or any regulation of any
governmental authority.   15.  Every notice relating to the Agreement shall be
in writing and shall be given by registered mail with return receipt requested.
All notices to the Company shall be addressed to Salomon Smith Barney Inc., Ford
Service Center, Two Palo Alto Square, Palo Alto, CA 94306. Phone
No. 800-367-4777 (U.S.); 212-615-7835 (Non-U.S.). Fax No. 650-494-2561. All
notices by the Company to the Optionee shall be addressed to the current address
of the Optionee as shown on the records of the Company. Either party by notice
to the other may designate a different address to which notices shall be
addressed. Any notice given by the Company to the Optionee at his or her last
designated address shall be effective to bind any other person who shall acquire
rights under the Agreement.   16.  The Agreement has been made in and it and
these terms and conditions shall be construed in accordance with the laws of the
State of Michigan.   17.  No U.K. income tax will be payable on the grant of the
Option. The Company will, however, inform the U.K. Inland Revenue of the grant
of the Option. No U.K. income tax will be payable on the exercise of the Option,
provided that the scheme retains its U.K. Inland Revenue approved status and:



  (a) the Option is exercised more than 3 years and not more than 10 years from
the date of grant; and     (b) it is not exercised within 3 years of the date
when the Optionee last exercised a right obtained under any U.K. Inland Revenue
approved discretionary share option scheme (whether run by the Optionee’s
present employer or any other company whatsoever) and in respect of which the
Optionee obtained relief from U.K. income tax. All Options exercised on the same
day count as one exercise for this purpose.